Citation Nr: 0103268	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from April 1956 to March 
1959.  The veteran died on January [redacted], 1998, the 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
Washington, D.C., on July 18, 2000, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the claimant in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the appellant's claims.  At her July 2000 
hearing before a member of the Board, the appellant testified 
that the veteran was hospitalized at the Tampa, Florida, VA 
medical center from November 1997 to December 22, 1997, when 
he was transferred to the Pittsburgh, Pennsylvania, VA 
medical center.  The appellant submitted the treatment 
records from the Pittsburgh facility at her hearing; however, 
the Board notes that the last records from the Tampa VA 
medical center are from October 1997.  

Additionally, the appellant testified that a VA doctor at the 
Pittsburgh Medical Center, Dr. Marino, who treated the 
veteran while he was in the intensive care unit (ICU) prior 
to his death, told her that the veteran's service-connected 
gastrointestinal problems contributed to his death from 
endstage liver disease.  However, review of the record shows 
that no attempt has been made to obtain a statement from Dr. 
Marino regarding this issue.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Tampa, Florida, from 
November 1, 1997, to December 22, 1997, 
and associate them with the claims file.

2.  The RO should attempt to contact Dr. 
Marino at the VA Medical Center in 
Pittsburgh, Pennsylvania, and request 
that he submit a statement in writing 
regarding whether or not the veteran's 
gastrointestinal problems contributed to 
his cause of death.  If necessary, the 
claims file should be provided to Dr. 
Marino prior to this opinion.  In the 
event that Dr. Marino is unavailable to 
render this opinion, the RO should 
forward the claims file to another VA 
examiner for review and have them render 
an opinion as to whether the veteran's 
service-connected psychiatric and 
gastrointestinal disorders contributed to 
his cause of death.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC), which includes 
consideration of the appellant's claim of 
entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318.  The 
SSOC must also contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  Additionally, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


